DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I invention without traverse encompassing claims 1- 9, and 11-13 including Fig (1-6, 9, and 10) in the reply filed on 08/25/2021 is acknowledged. 
Claims 10 has been cancelled. Election was made without traverse in the reply filed on 08/25/2021.
Claim Objections
Claim 4 is objected to because of the following informalities:  “the second holder is attached to the second leg through a first hinge so that the first holder is capable of pivoting around the hinge”. It appears that it should be “the second holder is attached to the second leg through a second hinge so that the second holder is capable of pivoting around the hinge” or appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, line 3, the term “the second hinge” lacks a prior antecedent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ait-Mani (US 20100096871 A1) in view of Silson (US 3625229 A).
Regarding claim 1, Ait- Mani discloses an applicator (Fig. 4) comprising: a first leg (1a) comprising a first proximal end (“A”, annotated Fig. 4 below) and a first distal end (“B”, annotated Fig. 4 below); a second leg (1b) comprising a second proximal (“C”, annotated Fig. 4 below)  and a second distal end (“D”, annotated Fig. 4 below); a first holder (“E”, annotated Fig. 4 below) movably attached at the first distal end and comprising a first side (“F”, annotated Fig. 4 below); and a second holder (“G”, annotated Fig. 4 below) movably attached at the second distal end (“H”, annotated Fig. 4 below) and comprising a second side facing the first side (annotated Fig. 4 below); wherein the first leg and the second leg are pivotally attached to each other (Fig. 4) so that the applicator is able to switch between an open state wherein the first side 

    PNG
    media_image1.png
    490
    845
    media_image1.png
    Greyscale

Silson teaches a false eyelashes applicator with curved first and second sides (Fig. 4, 18 and 19) so that the spine of a false eyelash held by the tongs is properly shaped to adhere to the eyelid at all points along its length (Cl. 1 line 69-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tweezer arrangement of Ait-Mani with the first and second side to be curved as taught by Silson so that the spine of a false eyelash held by the tongs is properly shaped to adhere to the eyelid at all points along its length.
Regarding claim 4, Ait- Mani and Silson disclose the claimed invention of claim 1. Ait-Mani further discloses the first holder (“E”, annotated Fig. 4 above) is attached to the first leg (1a) through a first hinge (7) so that the first holder is capable of pivoting around the hinge; and the second holder (“G”, annotated Fig. 4 above) is attached to the second leg (1b) through a first hinge (7, para. 0017) so that the first holder is capable of pivoting around the hinge (Fig. 4).  
Regarding claim 5, Ait- Mani and Silson disclose the claimed invention of claim 4. Ait-Mani further discloses the first holder (“E”, annotated Fig. 4 above) pivots around the first hinge (7) in a stepped manner (The examiner notes that the first holder is capable to rotate in steps); and the second holder (“G”, annotated Fig. 4 above) pivots around the second hinge (7 and Para. 0017) in a stepped manner (The examiner notes that the second holder is capable to rotate in steps around the hinge 7).  
Regarding claim 6, Ait- Mani and Silson disclose the claimed invention of claim 1. Ait-Mani further discloses the first holder (“E”, annotated Fig. 4 above) is provided with a first sliding groove (Para. 0017. The examiner interprets the sliding groove by the through-hole); the first leg (1a) is provided with a first pin at the first distal end (Para. 0017, the examiner interprets the pin by the inserted bolt. Also, notes that para. 0017 states that element 4 and the 1a can be joined by any means enabling free rotation) that is engaged with the first sliding groove (Para. 0017) so that the first holder is able to slide relative to the first leg; the second holder (“G”, annotated Fig. 4 below) is provided with a second sliding groove (Para. 0017. The examiner interprets the sliding groove by the through-hole) and the second leg (1b) is provided with a pin at the second distal end (Para. 0017, the examiner interprets the pin by the inserted bolt) that is engaged with the second sliding groove so that the second holder is able to slide relative to the second leg.  
Regarding claim 12, Ait-Mani and Silson disclose the claimed invention of claim 1, except the first leg and the second leg are pivotally attached with each other through a hinge. Silson further teaches the first leg (11) and the second leg (12) are pivotally attached with each other through a hinge (Fig. 3 and 4, 13) so that when the tongs if formed with the legs separated, as for example in FIG. 4, sufficient springiness remains in the web 13 to open the legs as shown in FIG. 3, when finger pressure is released. This is an advantage in using the tongs to pick up a false eyelash.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tweezer arrangement of Ait-Mani with a hinge between the first and the 
Regarding claim 13, Ait- Mani and Silson disclose the claimed invention of claim 1. Silson further teaches the first side (26) and the second side (25) are adjustable in curvature (Cl. 1 line 31-35) to provide the abutting surfaces of the crosspieces are molded with different radii of curvature so that when flexed by the finger pressure of the user they exert a constant gripping force on the lashes at all points along their length (Cl. 1 Line 31-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tweezer arrangement of Ait-Mani with the adjustable curvature of the first and the second side as taught by Silson to provide the abutting surfaces of the crosspieces are molded with different radii of curvature so that when flexed by the finger pressure of the user they exert a constant gripping force on the lashes at all points along their length.

Claim 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ait-Mani (US 20100096871 A1), in view of Silson (US 3625229 A) as applied to claim 1 above, and further in view of Zhao (US 20180235298 A1).
Regarding claim 7, Ait- Mani and Silson disclose the claimed invention of claim 1 except a first mark is provided on the first holder and a second mark is provided on the second holder.
Zhao teaches a magnetic eyelashes applicator with a first mark (Para. 0030 & Fig. 6, 52) is provided on the first holder (31); and a second mark (Para. 0030 & Fig. 5, 51) is provided on the second holder (20) at a center positions of the first and second holders so that the magnetic eyelashes unit 40 can be pre-loaded precisely onto the position guiding member for magnetic eyelashes unit 50 of the upper clip plate 20 and the lower clip plate 30 (Para. 0030). 
 
Regarding claim 8, The combination of Ait- Mani, Silson, and Zhao disclose the claimed invention of claim 7. Zhao further teaches the first mark (52) is provided on the first holder (31) at a center position in an extending direction of the first side (Fig. 6); and the second mark (51) is provided on the second holder (20) at a center position (Fig. 5) in an extending direction of the second side so that the magnetic eyelashes unit 40 can be pre-loaded precisely onto the position guiding member for magnetic eyelashes unit 50 of the upper clip plate 20 and the lower clip plate 30 (Para. 0030). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Ait-Mani and Silson with the first and second marks at the center position in an extending direction of the first and the second holders as taught by Zhao so that so that the magnetic eyelashes unit 40 can be pre-loaded precisely onto the position guiding member for magnetic eyelashes unit 50 of the upper clip plate 20 and the lower clip plate 30.    
Regarding claim 9, Ait-Mani and Silson disclose the claimed invention of claim 1, except a first strip is provided on the first side; and a second strip is provided on the second side, wherein the first strip and second strip are made of a ferromagnetic material.
Zhao teaches a magnetic eyelashes applicator with a first strip (32) is provided on the first side (Fig. 1); and a second strip (Para. 0031. The examiner notes that the second strip is the layer with magnetic attraction that interact with the magnetic stripe or iron based film 43 of the upper magnetic eyelashes member 41 trough magnetic interaction) is provided on the second side, wherein the first strip and second strip are made of a ferromagnetic material (Para. 0028 & 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Ait-Mani and Silson with a first strip on the first side and a second strip on the second side, such that the first strip and second strip are made of a ferromagnetic material as taught by Zhao so that the sheet-like magnetic stripe or iron-based film 43 of the upper magnetic eyelashes member 41 is aligned with the yellow indicator 51 and are absorbed onto the upper clip plate 20 precisely through magnetic attraction, and the sheet-like magnetic stripe or iron-based film 43 of the lower magnetic eyelashes member 42 is aligned with the red indicator 51 and are absorbed onto the lower clip plate 30 precisely through magnetic attraction.
Regarding claim 11, The combination of Ait- Mani, Silson, and Zhao disclose the claimed invention of claim 9. Zhao further teaches at least one of the first and second strip comprises one or more sections arranged on the corresponding one of the first and second side (Annotated Fig. 6 below & Fig. 1) to provide a quick wearing tool for magnetic eyelashes which is capable of loading the magnetic false eyelashes to the two sides of the real eyelashes quickly, conveniently and precisely while the magnetic false eyelashes are bent at the same time (Para.0003).


    PNG
    media_image2.png
    403
    763
    media_image2.png
    Greyscale
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Ait-Mani and Silson with at least one of the first and second strip comprises one or more sections arranged on the corresponding one of the first and second side as taught by Zhao to provide a quick wearing tool for magnetic eyelashes which is capable of loading the magnetic false eyelashes to the two sides of the real eyelashes quickly, conveniently and precisely while the magnetic false eyelashes are bent at the same time.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ait-Mani (US 20100096871 A1), in view of Silson (US 3625229 A) as applied to claim 1 above, and further in view of Davies (US 4993439 A).
Regarding claims 2-3, The combination of Ait- Mani and Silson disclose the claimed invention of claim 1 except that the first holder and the second holder are transparent and comprise silicone. 
Davies teaches an eyelash curling with the first holder (First curling arcuate element) and the second holder (Second curling arcuate element) is transparent (claim 4) and is of moulded plastic material (claim 3, the examiner notes that silicone is any of various polymeric organic silicon compounds obtained as oils, greases, or plastics, see silicone definition: https://www.merriam-webster.com/dictionary/silicone) to provide the user with more visibility 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the device of Ait- Mani and Silson with the transparent material as taught by Davies to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.
Furthermore, the instant disclosure describes the selection of silicone material as merely preferable [54] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of materials for first and second holders is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772